                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DANNY HERMAN TRUCKING, INC.,
et al.,

                      Plaintiffs,

       v.                                           Civil Action 2:18-cv-644

                                                    Magistrate Judge Jolson
BROOKS LILES BOULWARE,

                      Defendant.


                                    OPINION AND ORDER

       This matter is before the Court on Plaintiffs’ Unopposed Motion to Join Additional

Necessary and Indispensable Parties and Compulsory Counterclaims to Afford Complete Relief

Among the Interested Parties (Doc. 33). For the reasons that follow, the Unopposed Motion is

GRANTED in part and DENIED in part.

I.     BACKGROUND

       Plaintiffs are Danny Herman Trucking, Inc. (“DH Trucking”), DHT Leasing, LLC (“DHT

Leasing”), and Cherokee Insurance Company (“Cherokee”) (collectively, “Plaintiffs”). (Doc. 31,

¶¶ 5–7). Plaintiff DH Trucking is a trucking company, and Plaintiff DHT Leasing is an equipment

leasing company. (Id., ¶¶ 5–6). Plaintiff Cherokee “is an insurance underwriting company . . .

that has contractual privity with DH Trucking and DHT Leasing as an insurance underwriter

providing commercial insurance coverage to the same.” (Id., ¶ 7).

       On May 17, 2018, Defendant allegedly crashed his SUV into an 18-wheel semi-tractor and

trailer that was operated by Plaintiff DH Trucking’s employee, Kenneth Millender II, and owned

by Plaintiff DHT Leasing. (Id., ¶¶ 5–11). As a result of the accident, Millender was injured, and

Plaintiff DHT Leasing’s semi-tractor and trailer sustained significant damages. (Id., ¶¶ 12–20).
Further, a number of third parties were riding in the car with Defendant at the time of the accident:

Maxine Boulware, Defendant’s wife; William O. Brame; and Dorothy A. Brame. (See generally

Doc. 33-1). Maxine Boulware and the Brames died as a result of their injuries. (Id.).

       Plaintiffs filed their initial Complaint (Doc. 1) on July 2, 2018. In its Opinion and Order

dated December 21, 2018, the Court joined Plaintiff Cherokee as a party. (Doc. 17). Although

initially a subrogee, subsequent to that Opinion and Order, Plaintiff Cherokee allegedly assigned

its rights of subrogation to Plaintiff DH Trucking. (Doc. 31, ¶ 7). In their Second Amended

Complaint (Doc. 30), Plaintiffs bring a negligence claim against Defendant and request damages

for property damage, lost opportunity costs, and economic loss related to loss of services. (Id.,

¶¶ 12–20).

       Plaintiffs filed the instant Unopposed Motion on March 29, 2019. The deadline for further

briefing has passed, and the Motion is now ripe for resolution.

II.    DISCUSSION

       A. Compulsory Counterclaims

       Plaintiffs argue that Defendant “should be required to raise a counterclaim against

Plaintiffs in this instant action, to the extent that he wishes to bring one at all.” (Doc 33 at 6). In

their view, “Defendant’s potential personal injury and property damage claims arise out of the

same transaction and occurrence, and would necessarily require the same factual, legal, and

evidentiary questions at issue in the instant action.” (Id.). They, therefore, request that the Court

“enter an order compelling Defendant . . . to raise any counterclaim that he may have in relation

to this matter or waive and be forever barred from doing so in the future.” (Id. at 7).

       Rule 13 does not provide a mechanism to compel Defendant to file counterclaims in this

action. Rather, Defendant is free to bring any potential claims against Plaintiffs consistent with



                                                  2
the Federal Rules of Civil Procedure and Sixth Circuit precedent. If Defendant chooses to bring

such claims, Plaintiffs are free to challenge those claims pursuant to the Federal Rules of Civil

Procedure—including Rule 13—and Sixth Circuit precedent. But the choice to bring such claims

is Defendant’s, not the Court’s. Plaintiffs’ Unopposed Motion is, therefore, DENIED with respect

to this issue.

        B. Compulsory Joinder

        Relying on Rule 19, Plaintiffs seek to join Kenneth Millender, Maxine Boulware, William

O. Brame, and Dorothy A. Brame in this action.

        Rule 19(a) provides the standard for whether joinder is proper:

        (1) Required Party. A person who is subject to service of process and whose joinder
            will not deprive the court of subject-matter jurisdiction must be joined as a party
            if:

                 (A) in that person’s absence, the court cannot accord complete relief among
                 existing parties; or

                 (B) that person claims an interest relating to the subject of the action and is
                 so situated that disposing of the action in the person’s absence may:

                    (i) as a practical matter impair or impede the person’s ability to protect
                    the interest; or

                    (ii) leave an existing party subject to a substantial risk of incurring
                    double, multiple, or otherwise inconsistent obligations because of the
                    interest.
Fed. R. Civ. P. 19(a)(1).

        “Assessing whether joinder is proper under Rule 19 is a three-step process.” Glancy v.

Taubman Ctrs., Inc., 373 F.3d 656, 666 (6th Cir. 2004) (citation omitted). “First, the court must

determine whether the person or entity is a necessary party under Rule 19(a).” Id. (citing Temple

v. Synthes Corp., 498 U.S. 5, 8 (1990)). “[A] party need only meet one of the criteria set forth in

Rule 19(a) to pass the first step of the test[.]” Brinager v. Ronk Elec. Indust., Inc., No. 2:06-cv-


                                                   3
441, 2007 WL 709337, at *2 (S.D. Ohio Mar. 5, 2007) (citing Soberay Mach. & Equip. Co. v.

MRF Ltd., Inc., 181 F.3d 759, 764 (6th Cir. 1999)). “Second, if the person or entity is a necessary

party, the court must then decide if joinder of that person or entity will deprive the court of subject

matter jurisdiction.” Glancy, 373 F.3d at 666 (citation omitted). “Third, if joinder is not feasible

because it will eliminate the court’s ability to hear the case, the court must analyze the Rule 19(b)

factors to determine whether the court should ‘in equity and good conscience’ dismiss the case

because the absentee is indispensable.” Id. (citation omitted).

               i.      Kenneth Millender

       Plaintiffs maintain that Millender is a necessary party because he “has pending claims

against the automobile insurance carrier for Defendant . . . , for his personal injuries resulting from

the vehicle collision on May 17, 2018” and because Defendant “has a pending compulsory

counterclaim” against him “that may need to be defended by” Plaintiff Cherokee. (Doc. 33 at 8).

The parties agree that Millender should be joined in this case, and, significantly, Millender’s

counsel “does not object to being made part of this action in order to afford complete relief for his

client’s personal injury claims and subrogation of Workers Compensation payments against

Defendant.” (Id.).

       First, there is no dispute that Millender has an interest in the subject of this action. Like

Millender, Plaintiffs allege that Defendant is responsible for their injuries resulting from the

accident.   Millender’s personal injury claim turns on Defendant’s alleged negligence, just like

Plaintiff’s claims here.

       Second, as a practical matter, a ruling in favor of Defendant may impede or impair

Millender’s claims against Defendant. Such a ruling could create “adverse persuasive precedent,”

and “[m]any courts considering this risk have found that it amounts, as a practical matter, to



                                                  4
impairing the absent party’s interest.” Williams-Sonoma Direct, Inc. v. Arhaus, LLC, 304 F.R.D.

520, 532 (W.D. Tenn. 2015) (collecting cases). Because it is not clear that Plaintiffs will

adequately represent Millender’s interests, Millender is a necessary party. Cf. id. at 533 (“If an

absent party is adequately represented, then there is no practical prejudice to the absent party”).

       Next, the Court must consider whether joinder of Millender is feasible. Joinder is not

feasible if it would destroy diversity jurisdiction. Glancy, 373 F.3d at 666. Diversity jurisdiction

requires “complete diversity such that no plaintiff is a citizen of the same state as any defendant.”

V & M Star, LP v. Centimark Corp., 596 F.3d 354, 355 (6th Cir. 2010) (citing Lincoln Prop. Co.

v. Roche, 546 U.S. 81, 89 (2005)).

       Here, Plaintiffs represent that Millender is a citizen of California. (Doc. 33 at 2 (citing

Doc. 33-1)). Plaintiffs DH Trucking, DHT Leasing, and Cherokee are citizens of California,

Tennessee, and Michigan respectively. (Doc. 30, ¶¶ 5–7). Defendant is a citizen of North

Carolina. (Id., ¶ 8). As a result, the joinder of Millender would not destroy complete jurisdiction

in this case, see V & M Star, 596 F.3d at 355, and joinder of Millender is therefore feasible.

       Because the Court finds joinder feasible, an analysis of the Rule 19(b) factors is not

necessary. Only where the Court finds that joinder is not feasible, must the court analyze the Rule

19(b) factors to determine whether the party is indispensable and, thus, whether the action must be

dismissed. Liberty Ins. Corp. v. Advanced Servs. Heating & Cooling, Inc., No. 2:13-CV-241, 2013

WL 5492531, at *2 (S.D. Ohio Oct. 1, 2013).

       In sum, Millender is a necessary party who is subject to the jurisdiction of the Court, and

he can be made a party without depriving the court of jurisdiction of the parties before it. See Fed.

R. Civ. P. 19(a)(1)(B). His joinder is therefore appropriate here. See id.

       Plaintiffs’ Unopposed Motion is, therefore, granted with respect to this issue.



                                                  5
                ii.     Maxine Boulware, William O. Brame, and Dorothy A. Brame

        Plaintiffs assert that the Court should order the joinders of Maxine Boulware and the

Brames because (1) they each have potential wrongful death claims against the parties in this

action; and (2) “[a]dministration of the policy benefits that are potentially payable to the two

survivors and two decedents to this civil action cannot be made without a determination of liability,

via comparative negligence principles, and a division of the applicable policy benefits among the

economic claims of the various interested parties.” (Doc. 33 at 9).

        Unlike Millender, Maxine Boulware and the Brames have expressed no interest in joining

this action. In fact, it is unclear to the Court whether these parties have any interest in ever pursuing

claims related to the accident. Rule 19 “should be employed to promote the full adjudication of

disputes with a minimum of litigation effort.” 7 Charles Alan Wright, Arthur R. Miller & Mary

Kay Kane, Federal Practice & Procedure Civil § 1602 (3d ed. 2001). As it stands, Maxine

Boulware and the Brames, in contrast to Millender, have no dispute with any of the parties in this

action. Consequently, it is not obvious to the Court that Rule 19 should be used to force them to

join.

        Further, Plaintiffs do not cite any authority in support of their argument that Maxine

Boulware and the Brames should be joined in this action given their lack of interest in litigating.

Based on the information before the Court, Plaintiffs have failed to meet their burden to join those

individuals. Williams-Sonoma Direct, 304 F.R.D. at 530 (recognizing that burden is on the moving

party to demonstrate that third party is necessary under Rule 19(a)). Plaintiffs’ Unopposed Motion

is, therefore, denied with respect to this issue.




                                                    6
III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ Unopposed Motion (Doc. 33) is GRANTED in part

and DENIED in part. Kenneth Millender II will be joined as a party in this action.

       IT IS SO ORDERED.



Date: May 10, 2019                                 /s/ Kimberly A. Jolson
                                                   KIMBERLY A. JOLSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                              7
